Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered June 14, 1991, which, after a jury trial, awarded plaintiff a total of $101,611.23, unanimously affirmed, with costs.
In this action brought to recover for personal injuries, the court properly declined to direct a verdict for defendant, since there was a rational basis for the jury to find for the plaintiff (see, Bernstein v Berman, 39 AD2d 525). The record contains satisfactory evidence of a covenant by the landlord to repair the premises and of reasonable constructive notice of the defect (see, Hernandez v Neubert Realty Corp., 169 AD2d 645, 646).
We have considered the remaining arguments, and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach and Asch, JJ.